Title: To James Madison from Jacob Gideon Jr., 19 January 1818
From: Gideon, Jacob, Jr.
To: Madison, James


Sir,
City of Washington, Jany. 19, 1818.
Being about to commence the publication of [a] new Edition of that highly estimable work, the “Federalist,” within the district of Columbia, I have taken the liberty of inclosing herewith, a list of the several numbers composing that valuable book, with a request that you would do me the favor of adding the names of the authors to their respective numbers. I am induced to make this request of you, Sir, from the circumstance of your being the only one now remaining, who took part in that interesting discussion.
Your compliance, as early as your convenience will permit, will confer a lasting obligation, on Sir, Your most obedient Humble Servant,
Jacob Gideon, junr
 
[Enclosure]



Nos





1
Introduction.
by Mr.



2.
Concerning dangers from foreign force & influence
by Mr.



3
The same subject continued
by Mr



4
The same subject continued
by Mr



5
The same subject continued
by Mr



6.
Concerning dangers from war between the States
by Mr



7
The subject continued and particular causes enumerated,
by Mr



8
The effects of internal war, in producing standing armies and other institutions unfriendly to liberty,
by Mr



9.
The utility of the union as a safe-guard against domestic faction and insurrection,
by Mr.



10
The same subject continued,
by Mr



11
The utility of the union in respect to commerce & a navy
by Mr



12
The utility of the union in respect to revenue
by Mr.



13.
The same subject continued, with a view to economy,
by Mr



14.
An objection drawn from the Extent of Country answered,
by Mr.



15
Concerning the defects of the present confederation, in relation to the principle of legislation for the States in their collective capacities
by Mr.



16.
The same subject continued, in relation to the same principle
by Mr



17.
The subject continued, and illustrated by examples to shew the tendency of federal governments, rather to anarchy among the members, than tyranny in the head,
by Mr



18.
The subject continued, with further examples,
by Mr



19.
The subject continued, with further examples,
by Mr




20.
The subject continued, with further examples,
by Mr.



21.
Further defects of the present Constitution,
by Mr



22.
The sames [sic] subject continued & concluded,
by Mr.



23.
The necessity of a government, at least equally energetic with the one proposed,
by Mr.



24.
The subject continued, with an answer to an objection concer[n]ing standing armies,
by Mr.



25.
The subject continued, with the same view,
by Mr.



26.
The subject continued, with the same view,
by Mr.



27.
The subject continued, with the same view,
by Mr.



28.
The same subject concluded,
by Mr.



29.
Concer[n]ing the militia,
by Mr.



30.
Concerning taxation,
by Mr.



31
The same subject continued
by Mr.



32
The same subject continued
by Mr



33
The same subject continued
by Mr



34
The same subject continued
by Mr.



35.
The same subject continued,
by Mr



36.
The same subject concluded
by Mr.



37.
Concerning the difficulties which the Convention must have experienced in the formation of a proper plan,
by Mr.



38.
The subject continued, & the incoherence of the objections to the plan exposed,
Mr.



39.
The conformity of the plan to republican principles: An objection in respect to the powers of the convention, examined,
by Mr.



40.
The same subject further examined,
by Mr.



41.
General view of the powers proposed to be vested in the Union,
by Mr



42
The same view continued,
by Mr



43
The same view continued,
by Mr.



44
The same view continued & concluded,
by Mr.



45.
A further discussion of the supposed danger, from the powers of the Union to the State governments,
by Mr



46.
The subject of the last paper resumed; with an examination of the comparative means of influence of the federal & State governments,
by Mr.



47.
The meaning of the maxim, which requires a sep[ar]ation of the departments of power, examined & ascertained,
by Mr.




48.
The same subject contin[u]ed, with a view to the means of giving efficacy in practice to the maxim,
by Mr.



49.
The same subject continued with the same view,
by Mr.



50.
The same subject continued with the same view,
by Mr.



51.
The same subject continued, with the same view, & concluded,
by Mr.



52.
Concerning the House of Representatives, with a view to the qualifications of the electors & Elected, and the time of service of the members,
by Mr.



53.
The same subject continued, with a view of the term of service of the members,
by Mr.



54.
The same subject continued, with a view to the ratio of representation,
by Mr.



55.
The same subject continued, with a view to the total number of the body,
by Mr.



56.
The same subject continued, in relation to the same point,
by Mr.



57.
The same subject continued, in relation to the supposed tendency of the plan of the convention to elevate the few above the many,
by Mr.



58.
The same subject continued, in relation to the future augmentation of the members,
by Mr.



59.
Concerning the regulation of Elections,
by Mr.



60.
The same subject continued,
by Mr.



61.
The same subject continued and concluded,
by Mr.


No.
62.
Concerning the Constitution of the Senate, with regard to the qualifications of the members, the manner of appointing them, the equality of representation, the number, of the Senators, and the duration of their appointments,
by Mr.



63.
A further view of the Constitution of the Senate, in regard to the duration of the appointment of its members,
by Mr



64.
A further view of the Constitution of the Senate, in regard to the power of making treaties,
by Mr.



65.
A further view of the Constitution of the Senate, in relation to its capacity as a court for the trial of impeachments,
by Mr.



66.
The same subject continued,
by Mr.



67.
Concerning the Constitution of the President; a gross attempt to misrepresent this part of the plan detected,
by Mr.




68.
The view of the Constitution of the President continued, in relation to the mode of appointment,
by Mr.



69.
The same view continued, with a comparison between the President & the King of G. Britrain [sic] on the one hand, & the governor of N. York on the other,
by Mr.


No.
70
The same view continued in relation to the Unity of the Executive, and with an examination of the project of an executive council,
by Mr.



71.
The same view continued, in regard to the duration of office,
by Mr



72.
The same view continued, in regard to the re-eligibility of the President,
by Mr



73.
The same view continued, in relation to the provision concerning support, and the power of the negative,
by Mr.



74.
The same view continued, in relation to the command of the national forces, & the power of pardoning,
by Mr.



75.
The same view continued, in relation to the power of making treaties
by Mr.



76.
The same view continued, in relation to the appointment of the officers of government,
by Mr.



77.
The view of the Constitution of the President concluded, with a further consideration of the power of appointment, and a concise examination of his remaining powers,
by Mr.



78.
A view of the Constitution of the Judicial department in relation to the tenor of good behaviour,
Mr.


No.
79.
A further view of the Judicial department, in relation to the provisions for the support & responsibility of the Judges,
by Mr



80.
A further view of the Judicial department, in relation to the extent of its powers,
by Mr.



81.
A further view of the Judicial department, in relation to the distribution of its authority,
by Mr.



82.
A further view of the Judicial department, in reference to some miscellaneous questions,
by Mr.



83.
A further view of the Judicial department, in relation to the trial by Jury,
by Mr.



84
Concerning several miscellaneous objections,
by Mr.



85.
Conclusion,
by Mr.


 